Interview Summary (Continued)

Pertinent Prosecution History
Applicant filed the instant reissue application 16/811,987 (“‘987 Reissue Application”) on 06 March 2020 for U.S. Application No. 13/947,414 (“‘414 Application"), filed 22 July 2013, now U.S. Patent No. 9,306,877 (“‘877 Patent”), issued 05 April 2016, which is a continuation in part of U.S. Application No. 12/248,628 (“‘628 Application"), filed 09 October 2008, now U.S. Patent No. 8,526,579 (“‘579 Patent”), issued 03 September 2013. The Examiner finds that the instant ‘987 Reissue Application included a preliminary amendment to the claims (“Mar 2020 Claim Amendment”). The Mar 2020 Claim Amendment includes an amendment: amending original claims 1, 3, 5, 6, 8, 9, 11, 17 and 18; canceling original claims 2, 10, 13-16 and 20; and adding new claims 21-42.
The Office issued a most recent Final Office action on 25 March 2022 (“Mar 2022 Final Office Action”). In particular, the Mar 2022 Final Office Action provided rejections for claims 1, 3-9, 11, 12, 17-19, 21-33 and 35-42 (“Rejected Claims”) under 35 U.S.C. §§ 112(a), 112(b), 103(a), and 251. 1 
On 09 May 2022, Applicant provided a preliminary agenda for an Interview Scheduled on 10 May 2022 (“May 2022 Pre-Interview Agenda”). 2

Interview Content
On 10 May 2022, Owner and the Office discussed the outstanding Mar 2022 Final Office Action in the instant ‘987 Reissue Application. The Interview began with discussion of the outstanding 35 U.S.C. §§ 112, first and second paragraph, rejections. The Office provided Applicant direction to how certain claim requirements, and interpretation thereof, imply further structure, however, the ‘877 Patent does not provided disclosure to certain structure(s). The Office specifically directed Applicant to provide evidence to the fact that certain claim requirements (e.g., “central location”) have known in the art structures associated with the claim requirements. Applicant agreed with the claim interpretation issues that the Office has and will attempt to rectify the written description and indefinite issues. Discussion moved to the background of the invention by the inventor, Mr. Wendell A. Thomas, and how Mr. Thomas found a need for the invention. Applicant then queried the Office with respect to Habib et al. (Canadian Publication No. 2570744)(“Habib”). Specifically, Applicant queried the Office to where Habib discusses “text-to-speech” functionality. The Office directed Applicant to p.6, ll.20-24 of Habib for support of such functionality. As the interview was ending, the Office informed Applicant that the instant ‘987 Reissue Application is currently after-Final and provided Applicant with potential direction with respect to submissions that Applicant may provide.

In conclusion, the Office respectfully asserted that Applicant should provide detailed arguments in a reply to address the discussions above, and that the Office is receptive to such arguments.
Owner was further reminded that a complete written statement of the reasons presented at the interview as warranting favorable action must be filed by the patent owner. An interview does not remove the necessity for response to Office actions as specified in § 1.111. Moreover, patent owner’s response to an outstanding Office action after the interview does not remove the necessity for filing the written statement. The written statement must be filed as a separate part of a response to an Office action outstanding at the time of the interview, or as a separate paper. (See MPEP § 713.04) 

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Conferees:

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                




SJR
05/10/2022



    
        
            
        
            
    

    
        1 The Examiner notes that all of the Rejected Claims stand rejected under 35 U.S.C. 112, second paragraph, and 103(a); and claims 4, 5, 7, 12, 24, 25, 27, 30, 32 and 33 stand rejected under 112, first paragraph, and 251.
        2 The May 2022 Pre-Interview Agenda is provided as an Appendix to the instant Interview Summary.